Citation Nr: 0522779	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  94-39 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 21, 1977, to 
April 12, 1977, for a total of 22 days.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1993 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
claim.  

In April 1997, the Board denied service connection for a 
psychiatric disorder, finding that the claim was not well 
grounded.  The veteran appealed that determination to United 
States Court of Appeals for Veterans Claims (Court).  The 
Court vacated the Board's April 1997 decision, finding that 
the veteran had presented a well-grounded claim, and remanded 
the case to the Board for further adjudication pursuant to 
its decision.  In a March 1999 decision, the Board remanded 
the claim in accordance with the Court's decision.  Upon 
completion of the development requested in the remand, the RO 
again denied the veteran's claim.  

In August 2000, the Board denied the claim for service 
connection for a psychiatric disorder.  The veteran again 
appealed the decision to the Court.  The Secretary of VA 
filed a motion to vacate the Board decision and remand it for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
The veteran's attorney indicated that the Secretary's motion 
was not opposed.  The Court granted the motion in May 2001.

In July 2002, the Board denied the claim for service 
connection for a psychiatric disorder.  The veteran appealed 
the decision to the Court.  In May 2003, the veteran and the 
Secretary of VA (the parties) filed a joint motion to vacate 
the July 2002 decision and remand the case, asserting that 
the Board had not provided an adequate discussion regarding 
the notice requirements of 38 U.S.C. § 5103(a), as they 
pertain to the veteran's claim, as required by 38 U.S.C. 
§ 7104(a)(d)(1).  The Court granted the joint motion the 
following month.  In November 2003, the Board remanded the 
claim for additional development and adjudicative action 
consistent with the joint motion.  The case has been returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  A psychiatric disorder did not have its onset in service.

2.  A personality disorder is not a disability for which 
service connection may be granted.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A personality disorder is not a disease within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 letter sent to the veteran.  
Since this letter fully provided notice of elements (1), (2), 
(3), and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, it must be 
noted that the veteran is clearly aware of the evidence 
necessary to substantiate the claim for service connection 
for a psychiatric disorder.  For example, he has stated that 
he developed a psychiatric disorder in service, which has 
continued to the present time.  He has submitted a statement 
from a private physician, wherein he attributed the current 
psychiatric disorder to service.  This establishes that the 
veteran is aware of the evidence necessary to substantiate a 
claim for service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated in 1994, and the medical records relied upon 
by the Social Security Administration in granting him 
disability benefits.  The veteran has submitted a statement 
from a private physician.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating the claim.  Additionally, VA has provided the 
veteran with two examinations, to include a medical opinion, 
in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield, supra.

II.  Decision

The veteran served on active duty for 22 days.  The service 
medical records show that he was hospitalized from March 24, 
1977, to March 28, 1977, at the Beaumont Army Medical Center 
because he had passed out while being given a shot.  During 
his hospitalization, he reported symptoms of depression, 
paranoia, auditory and visual hallucinations, lack of 
appetite, and an inability to sleep.  He also stated that he 
wanted out of the Army because it was not what he expected, 
that he had stopped eating, and that if he was not let out of 
the army, he would kill himself.  His condition improved 
while he was at the medical center, and he began eating.  He 
was diagnosed with "inadequate personality" upon discharge, 
prescribed no medication, and recommended for expedited 
discharge from the army.

His enlistment examination report, dated in January 1977, 
notes that he was normal psychologically.  In a report of 
medical history completed by the veteran at that time, he 
denied a history of depression, trouble sleeping, or 
"nervous trouble," and stated he had never attempted 
suicide.  His March 1977 discharge examination report shows 
the same facts, but notes that the veteran had a history of 
"inadequate personality."

In statements of record and in testimony at his January 1994 
RO hearing, the veteran asserted that his psychiatric 
condition began two days after entering service when his 
superior officer began picking on him by denying him lunch 
because he had not taken off his jacket in the mess hall.  He 
stated subsequently, the superior officer began throwing dirt 
on him during marches and spitting in his face.  The veteran 
testified that he attacked the officer on his third day in 
service and wanted to kill him.  He stated he was 
subsequently hospitalized, but did not remember much about 
the hospitalization.  After service he stated that he 
continued to suffer from the same problems he had in 
service-an inability to sleep, depression, and an inability 
to tolerate people, all of which had prevented him from 
keeping a job until he found work at a hospital as a physical 
therapist's assistant.  He also stated that he did not seek 
treatment after service because he did not want to admit that 
he was "sick."  

The record shows that the veteran worked at a private 
hospital from 1980 until October 1988, when he injured his 
back lifting a patient, and he has not worked since that 
time.

In February 1993 the veteran has also submitted statements in 
support of his claim from friends and neighbors.  One 
statement avers that the veteran had no troubles before 
service, but was entirely different after discharge.  For the 
most part, however, the statements were all testimonials to 
the veterans good character, hard work ethic, willingness to 
help others, and clean criminal record.

Post-service medical records show that the veteran worked 
from 1980 to 1988 at a hospital as a practical nurse 
assisting with patients.  On October 25, 1988, he injured his 
back and was forced to stop working due to this injury.  
Subsequent to this injury the veteran was seen by several 
private physicians and applied for Social Security 
Administration disability benefits.  A review of the medical 
evidence relating to his treatment and application for 
disability benefits reveals that his first post-service 
psychiatric treatment of record is in 1989.  

A June 1989 private psychological evaluation report shows 
that the veteran reported the injury he had sustained to his 
back and that the his current physical situation had affected 
his emotional functioning.  He stated that since February 
1989, he started hearing voices and having negative thoughts, 
such as hurting himself.  Dr. Rivera-Perez stated the veteran 
understood "that the physical symptoms have significantly 
influenced his psychic condition."  The veteran's wife 
stated that she had noticed a change in the veteran in 
February 1989, when his conduct was "strange."  She noted 
the veteran had not shown such behavior previously and she 
suspected it was due to the pain medication the veteran was 
taking for his back.  Dr. Rivera-Perez entered diagnoses of 
major depressive disorder, depressive neurosis, and atypical 
depression.

In an August 1989 private psychiatric evaluation report, Dr. 
Ramirez stated the veteran reported he had been doing well 
until February 1989, when as a result of his back injury, he 
developed "anxiety, crying spells, irritability, shakiness 
and bad temper."  He denied any history of psychiatric 
hospitalization and any family history of mental disease.  
Dr. Ramirez entered a diagnosis of adjustment disorder with 
depressive mood under Axis I and "history of back trauma" 
under Axis III.

In a July 1990 treatment report from Dr. Silva, he stated 
that the veteran was seen in May 1989.  He noted the veteran 
had had an on-the-job injury in 1988 and had been unable to 
work since the accident.  Dr. Silva added, "[The veteran] 
developed a severe affective syndrome characterized by severe 
depression, crying spells, severe anxiety, ill humor, 
irritability, referential persecutory ideas, auditory 
hallucinations, visual hallucinations, suicidal ruminations, 
forgetfulness," etc.  

In a July 1990 psychiatric evaluation report, Dr. Oquendo 
stated the veteran's memory was poor and that the veteran was 
unable to state when he started to feel sick.  He entered 
diagnoses of dysthymic disorder versus schizoaffective 
disorder and a personality disorder.  

In a November 1992 statement from Dr. Silva, he entered a 
diagnosis of schizo-affective disorder, depressive type and 
listed the veteran's military life as one of the Axis IV 
stressors for his psychiatric disorder, along with his 
physical condition and his unemployment.  All other 
statements submitted by this physician failed to address the 
veteran's military service, but noted that the veteran had 
not been able to work since 1988.

In addition to Dr. Silva's evidence, there are multiple 
private treatment reports of record dating from 1989 to 1990.  
None of these psychiatric evaluations and treatment records 
make reference to his period of service as a triggering 
factor, for his psychiatric problems; rather, these treatment 
records almost universally indicate that the veteran's 
psychiatric problems began after he was forced to stop 
working due to an injury sustained in October 1988.  October 
and December 1994 VA outpatient treatment records indicate 
that the veteran had no psychiatric history prior to 1989.  

In a September 1998 psychiatric evaluation report, Dr. 
Alfaro, the veteran's current private treating physician, 
states that the veteran developed an emotional condition 
while on military duty that has persisted up to the present 
time.  However, Dr. Alfaro's report merely notes that the 
veteran was treated for a psychiatric problem in service and 
again subsequent to service by Dr. Silva (whose treatment 
began in 1989), but does not identify any symptoms or other 
factors which link the two periods.  Additionally, Dr. 
Alfaro's treatment records from April 1998 to November 1998 
do not mention the veteran's brief period of military service 
at all.

An August 1999 VA psychiatric evaluation report shows that 
the veteran was examined by a board of two VA psychiatrists.  
In the evaluation report, the psychiatrists stated, "The 
veteran's claim[s] folder and his medical record[s] were both 
furnished and examined very carefully by both members of the 
board."  They interviewed the veteran and reported the 
veteran's history, as reported by him, and the veteran's 
current mental status.  The psychiatrists made the following 
determination, in part:

It appears that after the veteran had 
signed to enter military service[,] he 
thought that the situation was not what 
he expected and he made all kinds of 
efforts to go back home[,] which was what 
finally happened.  There is absolutely no 
evidence afterwards of any kind of 
complaints or treatment for a 
neuropsychiatric disorder.  The veteran 
began psychiatric treatment in 1988[,] 
and it is very clearly stated in all the 
paper and the reports from the State 
Insurance Fund and Social Security 
Administration that this veteran 
consistently told the psychiatrists that 
his emotional problem developed as a 
consequence of the physical condition he 
had when he suffered his work related 
accident. . . .  Therefore, we find no 
connection between the situation that 
occurred during this veteran's very short 
period of military duty and the 
symptomatology that he has presented 
since 1989.  In our opinion, the 
principal diagnosis of this veteran is 
that of a Personality Disorder with very 
strong dependent characteristics.  

In a July 2004 statement from Dr. Alfaro, he certified the 
veteran had continued with psychiatric treatment.  He stated 
the veteran was totally disabled and that his emotional 
condition originated during the veteran's military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a psychiatric disorder.  
The reasons follow.

Weighing the evidence, the Board finds that the conclusion of 
the VA examiners in the August 1999 psychiatric evaluation 
report that the veteran's current psychiatric impairment is 
not due to his brief period of service is more probative than 
the September 1998 and July 2004 statements by Dr. Alfaro and 
the notation by Dr. Silva that the veteran's military service 
was one of the stressors that had caused the veteran's 
psychiatric disorder.  The board of two VA psychiatrist's 
conclusion was based on a thorough review of the record, 
including Dr. Alfaro's opinion, while Dr. Alfaro's opinion 
was based, in part, on the veteran's history, which the Board 
finds is not credible.  In Dr. Alfaro's evaluation report, he 
states, "[The veteran] dates the onset of his present 
illness back to 1977[,] when he was performing his basic 
training in Fort Bliss, Texas."  However, as stated above, 
the Social Security Administration medical records show that 
the veteran consistently attributed his current psychiatric 
condition to his back pain and his inability to work 
following his work accident.  The veteran's wife made the 
same assertion, noting that the veteran's personality had 
changed in February 1989.  While the veteran and his wife are 
not competent to state that the veteran developed a 
psychiatric disability as a result of the work incident, 
their reports of psychiatric symptoms as a result of the work 
accident are statements against interest before VA, which 
gives the Board a basis to put more probative value into his 
report of the onset of his psychiatric symptoms in the Social 
Security Administration evaluation reports, than to his 
allegations that he incurred a psychiatric disorder as a 
result of service.  Statements against interest are found to 
have significant probative value under the facts of this 
case.

Stated otherwise, history furnished by the veteran regarding 
the etiology of his disability is seemingly contingent upon 
the question of from which agency it is that he is seeking 
benefits.  For the Social Security Administration, he tells 
the story of his inability to work after an on-the-job 
accident and what an emotional toll that incident has had on 
him and how his psychiatric symptoms had started in 1989.  
The veteran's wife makes the same assertions, even stating 
that he had no psychiatric problems prior to 1989.  The Board 
has no doubt that this work accident occurred.  For VA, 
however, the veteran complains that he developed the 
psychiatric disorder in service and states nothing as to the 
emotional impact of his on-the-job accident.  The Board finds 
that the veteran's varying of stories of when he incurred a 
psychiatric disorder, as respectively reported to VA and the 
Social Security Administration is, due to such variance, 
indicative of a lack of credibility on his part.  Thus, the 
probative value of Dr. Alfaro's medical opinion, which is 
clearly based on the veteran's history, is significantly 
lessened. 

In support of the assertion that the veteran's psychiatric 
impairment is due to his October 1988 injury and not events 
in service, the evidence of record shows that the veteran did 
not seek psychiatric treatment from discharge until 1989, and 
was able to hold down a job from 1980 to 1988, at which time 
his physical disability forced him to stop working.  Thus, 
there is no objective evidence of continuity of 
symptomatology following the veteran's discharge from 
service.  Further, it is not until a November 1992 evaluation 
that the veteran's military experiences are mentioned as a 
possible significant factor in relation to the veteran's 
psychiatric disorder.  Coincidentally, the veteran first 
filed his claim for service connection for a psychiatric 
disorder in July 1992.  Additionally, the majority of the 
multiple psychiatric treatment records fail to mention 
service as a causative factor for the veteran's psychiatric 
symptoms, while almost all of them indicate that his 1988 
injury is a factor.  Moreover, virtually all of the lay 
statements submitted by the veteran attest to his good 
character and attitude, belying his assertion that he could 
not work after his discharge from service due to a 
continuation of psychiatric symptoms following, and, in fact, 
the service records show that his symptoms resolved during 
his hospitalization, when he found out that he was going to 
be discharged from the army, as he had requested.

In conclusion, the Board finds that the August 1999 VA 
psychiatric evaluation report is the most probative evidence.  
The VA psychiatrists determined that there was no connection 
between the veteran's current psychiatric disorder and 
service, and they substantiated their opinion with evidence 
in the record, and which description of such evidence is 
accurate.  However, in Dr. Alfaro's medical opinion, wherein 
he attributes the veteran's psychiatric disorder to his 
service, he added that the veteran's psychiatric disorder had 
"persisted" from service to the present time.  Such 
conclusion cannot be based on the objective evidence of 
record, as there are no psychiatric treatment reports between 
1978 and 1989.  Thus, it is clear that Dr. Alfaro's opinion 
that the psychiatric disorder has been "persistent" since 
service is based on the veteran's history is speculative and 
based on a significant element of surmisal.  As stated above, 
the Board does not find that the veteran is a reliable 
historian.  The Board is not bound to accept medical opinions 
which are based on a history supplied by the veteran, where 
that history is unsupported or based on inaccurate factual 
premises.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  
Thus, the Board finds that Dr. Alfaro's opinion, to include 
the one he provided in July 2004, is outweighed by the August 
1999 opinion by two psychiatrists.

As to Dr. Silva's notation that the veteran's military 
service was a stressor underlying the veteran's current 
psychiatric disorder, nowhere does Dr. Silva substantiate his 
conclusory statement.  The Board finds that the August 1999 
VA psychiatric evaluation, which gives detailed findings 
based on a thorough review of the evidence of record, has 
more probative value than Dr. Silva's November 1992 cursory 
determination.  

Although the veteran has alleged that his psychiatric 
disorder is due to service, he is not competent to state the 
etiology of his psychiatric disorder, as that requires a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

With respect to the multiple diagnoses of a personality 
disorder, the Board notes that a personality disorder is not 
a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2000); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) (sustaining § 3.303(c) as within the 
Secretary's authority to prescribe regulations).  Therefore, 
even accepting the veteran's psychiatric disorder is that of 
a personality disorder, any claim for service connection for 
a personality disorder is without legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); Beno v. Principi, 3 
Vet. App. 439, 441 (1995).

For all the reasons stated above, the Board finds the 
preponderance of evidence is against the veteran's claim for 
service connection for a psychiatric disorder, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a psychiatric disorder is denied.



_____________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


